Title: Ebenezer Herrick to Thomas Jefferson, 19 June 1812
From: Herrick, Ebenezer
To: Jefferson, Thomas


          Sir West Stockbridge 19th June 1812
          imediately after writing to you I was seised with an extreme fit of Illness which confined me to my bed until a few days since which is the only reason why I did not send the machine according to yours as well as my own calculations But the misfortune however disagreeable was unavoidable I have Marked the Machine or the parts of it so that I think there will be no difficulty in putting it together the Large bands from the wheel you will cross on the scilender and turn the Wheel over from you as you stand in the machine & that will give a propper motion. The bands from the scilender to the spindles you can Turn or shift them so as to turn them which way you pleas the Ropeing you will twist the opposite way from what you spin and place it on the pins on the rack I have had no use for printed directions therefore am not provided with any them. I have not sent any machines away without being accompanyed with some person who was acquainted with the use of them I think however there will be no difficulty in learning; the operation of them is much simeler to the woolen Gennee any person that understand them can spin on my machine I have followed your directions in sending it from Hudson to New York to be delivered to the collector Mr Gelston & with directions on the Box for it to be delivered to the care of Messrs Gibson & Gefferson of Richmond in Virginia the bill for cartage from where I live to Hudson will be $3 which you may enclose in a letter to me if you pleas I am disposed to give every information in my power that you may use this machine to advantage But it must be understood that no person can learn to spin without some considerable practice & any person young or old has learned to spin on this machine they are compleately learned to spin on the woolen Ginneee—
          from your Cordial friend & humble Servt—Ebenezer Herrick—
        